DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-22) in the reply filed on 03/10/2021 is acknowledged.

Claim Objections
Claim 11 is objected to because of the following informalities:  grammar. Instant claim recites “a at a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 13, and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong (Electrochemical and Solid-State Letters, 10(12), A267-A269, 2007).
Regarding claims 1-6, 10, 17, and 18, Zhong discloses synthesis of Mo4+ substituted spinel Li4Ti5−xMoxO12, where x = 0.5-1.5 (abstract, Fig. 2).
Regarding claim 7, being of the recited chemical formula, the compound would inherently have an electronic conductivity greater than an ionic conductivity. See MPEP 2112.01.
Regarding claim 8, Zhong discloses electrical conductivities for Li4Ti4.5Mo0.5O12, Li4Ti4MoO12, and Li4Ti3.5Mo1.5O12 were 1.6, 2.8, and 5.8 x 10-3 S/cm (left col., p. A269).
Regarding claim 9, being of the recited chemical formula, the compound would inherently have the recited ionic conductivity. See MPEP 2112.01.
Regarding claim 12, Zhong discloses secondary phase.
Regarding claim 13, Zhong discloses space group Fd3m (left col., p. A267).
Regarding claims 15 and 16, being of the recited chemical formula, the compound would inherently have the recited band gap. See MPEP 2112.01.
Regarding claim 19, being of the recited chemical formula, the compound would inherently have the recited structure. See MPEP 2112.01.
Regarding claims 20-22, Zhong discloses the material used in lithium-ion batteries (abstract).
Claims 1-5, 7-10, and 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai et al. (US 2011/0262809).
Regarding claims 1-5, 17, and 18, Kumagai discloses non-stoichiometric titanium compound comprising:
Li4+xTi5-x-yNbyO12 , where 0<x<0.30, 0<y<0.20 (abstract).
More specifically, Kumagai discloses an express example with x = 0.16 and y = 0.15 (Table 8).
Regarding claim 7, being of the recited chemical formula, the compound would inherently have an electronic conductivity greater than an ionic conductivity. See MPEP 2112.01.
Regarding claims 8 and 9, being of the recited chemical formula, the compound would inherently have the recited electronic and ionic conductivity. See MPEP 2112.01. Moreover, 
Regarding claim 10, Kumagai discloses a spinel type crystal structure (para 0117). 
Regarding claims 12 and 14, Kumagai discloses an impurity (second) phase of LiNbO3 (para 0144). 
Regarding claim 13, Kumagai discloses the Fd3m space group (para 0122).
Regarding claims 15 and 16, being of the recited chemical formula, the compound would inherently have the recited band gap. See MPEP 2112.01.
Regarding claim 19, being of the recited chemical formula, the compound would inherently have the recited structure. See MPEP 2112.01.
Regarding claims 20-22, Zhong discloses a lithium ion battery 1, a positive electrode active material 17, separator 15, and a negative electrode active material 16 of the above compound (Fig. 1, para 0209). 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a review of the prior art did not find chemical formula 1 with the recited XRD peak intensity ratio. 
Kumagai shows a major peak at about 18o and a smaller peak at about 23o; however, the peak at 23o is smaller than the peak at 18o, therefore, the peak intensity ratio of these peaks is not 0.001 to 1 (Fig. 13). Han (US 2013/0189572) teaches (Li4-x-yMyTi5+x-zM1zO12) with overlapping values and states since the lithium titanium-based oxide has a stable spinel structure, the spinel structure .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoshima et al. (US 2014/0295247); Laumann et al. (US 2014/0312269).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/CARLOS BARCENA/Primary Examiner, Art Unit 1723